
	
		I
		111th CONGRESS
		1st Session
		H. R. 2908
		IN THE HOUSE OF REPRESENTATIVES
		
			June 17, 2009
			Mr. Markey of
			 Massachusetts (for himself, Mr. Van
			 Hollen, and Mr. Welch)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To provide for the sale of light grade petroleum from the
		  Strategic Petroleum Reserve and its replacement with heavy grade
		  petroleum.
	
	
		1.Short titleThis Act may be cited as the
			 Enhanced Supply and Price Reduction
			 Act of 2009.
		2.DefinitionsIn this Act—
			(1)the term
			 light grade petroleum means crude oil with an API gravity of 30
			 degrees or higher;
			(2)the term
			 heavy grade petroleum means crude oil with an API gravity of 26
			 degrees or lower; and
			(3)the term
			 Secretary means the Secretary of Energy.
			3.Sale and
			 replacement of oil from the Strategic Petroleum Reserve
			(a)Initial
			 Petroleum Sale and ReplacementNotwithstanding section 161 of the
			 Energy Policy and Conservation Act (42 U.S.C. 6241), the Secretary shall
			 publish a plan not later than 30 days after the date of enactment of this Act
			 to—
				(1)sell, in the
			 amounts and on the schedule described in subsection (b), light grade petroleum
			 from the Strategic Petroleum Reserve and acquire an equivalent volume of heavy
			 grade petroleum or refined petroleum product;
				(2)deposit the cash
			 proceeds from sales under paragraph (1) into the SPR Petroleum Account
			 established under section 167 of the Energy Policy and Conservation Act (42
			 U.S.C. 6247); and
				(3)from the cash
			 proceeds deposited pursuant to paragraph (2), withdraw the amount necessary to
			 pay for the direct administrative and operational costs of the sale and
			 acquisition.
				(b)Amounts and
			 ScheduleThe sale and acquisition described in subsection (a)
			 shall require the offer for sale of a total quantity of 70,000,000 barrels of
			 light grade petroleum from the Strategic Petroleum Reserve. The sale shall
			 commence, whether or not a plan has been published under subsection (a), not
			 later than 180 days after the date of enactment of this Act and be completed no
			 more than 3 years after the date of enactment of this Act. In no event shall
			 the Secretary sell barrels of oil under subsection (a) that would result in a
			 Strategic Petroleum Reserve that contains fewer than 90 percent of the total
			 amount of barrels in the Strategic Petroleum Reserve as of the date of
			 enactment of this Act. Heavy grade petroleum, to replace the quantities of
			 light grade petroleum sold under this section, shall be obtained through
			 acquisitions which—
				(1)shall be
			 completed, at the discretion of the Secretary, not later than 5 years after the
			 date of enactment of this Act;
				(2)shall be carried
			 out in a manner so as to maximize the monetary value to the Federal Government;
			 and
				(3)shall be acquired
			 using the receipts from the sale of light petroleum authorized under this
			 section.
				(c)Dollar Cost
			 AveragingTo decrease the cost and improve the efficiency of
			 filling the Strategic Petroleum Reserve, the Secretary shall, to the maximum
			 extent practicable, purchase, exchange, or otherwise acquire crude oil for the
			 Reserve on a dollar cost averaging basis. For purposes of this subsection,
			 dollar cost averaging means an acquisition goal for each fiscal year of a
			 constant monthly dollar value of petroleum.
			(d)DeferralsThe
			 Secretary is encouraged to, when economically beneficial and practical, grant
			 requests to defer scheduled deliveries of petroleum to the Reserve under
			 subsection (a) if the deferral will result in a premium paid in additional
			 barrels of oil which will reduce the cost of oil acquisition and increase the
			 volume of oil delivered to the Reserve or yield additional cash bonuses.
			(e)Refined products
			 reserveThe Secretary may, as appropriate to enhance the national
			 security, acquire, and place in a Strategic Refined Products Reserve
			 established for that purpose within the Strategic Petroleum Reserve, refined
			 petroleum product, including motor gasoline and diesel fuel, to replace
			 quantities of light grade petroleum sold under subsection (a).
			
